979 F.2d 848
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:  James Russell ODOM, Petitioner.
No. 92-8085.
United States Court of Appeals,Fourth Circuit.
Submitted:  October 26, 1992Decided:  November 18, 1992

Before ERVIN, Chief Judge, and RUSSELL and WIDENER, Circuit Judges.
PER CURIAM:


1
James Russell Odom seeks mandamus relief directing the district court to appoint counsel in a civil action pending before the court.  We deny the petition.


2
Mandamus is a drastic remedy to be used only in extraordinary circumstances.   Kerr v. United States Dist. Court, 426 U.S. 394, 402 (1976).  The party seeking mandamus relief carries the heavy burden of showing that he has "no other adequate means to attain the relief he desires" and that his right to such relief is"clear and indisputable."   Allied Chem.  Corp. v. Daiflon, Inc., 449 U.S. 33, 35 (1980).  Mandamus may not be utilized as a means of circumventing the normal appellate process.   In re United Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979).


3
A district court's decision on a motion to appoint counsel is reviewable in the normal appellate process.  Consequently, mandamus review of a decision refusing to appoint counsel is unwarranted.


4
Accordingly, though we grant leave to proceed in forma pauperis, we deny the petition for writ of mandamus.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

PETITION DENIED